NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.




Issue Date: May___,
2012                                                                                                $300,000.00




CONVERTIBLE PROMISSORYNOTE
DUE NOVEMBER __, 2012
 
FOR VALUE RECEIVED, Green PolkaDot Box Incorporated, a Nevada corporation (the
“Company”) promises to pay to _______________ or his registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $300,000 on November __, 2012(the “Maturity Date”)or such earlier date as
this Note is required or permitted to be repaid as provided hereunder, and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note in accordance with the provisions hereof.  This
Note is subject to the following additional provisions:


Section 1.       Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth herein and (b) the following terms
shall have the following meanings:


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty days after commencement, (c) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered,
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within sixty calendar days after such appointment, (e)
the Company or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Common Stock” shall mean the Company’s common stock.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Issue Date” means the date of the first issuance of the Note set forth on the
cover page of this Note, regardless of any transfers of the Note and regardless
of the number of instruments which may be issued to evidence such Note.


      “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




Section 2.                       Interest.


a)     Payment of Interest. Interest on the aggregate unconverted and then
outstanding principal amount of this Note shall, subject to the following
paragraph, accrue and be payable at 8% per annum.Except as otherwise set forth
herein, interest shall be payable on the Maturity Date.


b)     Interest Calculations. Interest shall be calculated on the basis of a
360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, and other amounts
which may become due hereunder, has been made. Interest shall cease to accrue
with respect to any principal amount converted.  Interest hereunder will be paid
to the Person in whose name this Note is registered on the records of the
Company regarding registration and transfers of this Note (the “Note Register”).


Section 3.                       Registration of Transfers and Exchanges.


 
2

--------------------------------------------------------------------------------

 
 
a)                     Different Denominations. This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.


b)     Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth herein and may be
transferred or exchanged only in compliance with the Note Purchase Agreement
entered into between the Company and the Holder (the “Purchase Agreement”) and
applicable federal and state securities laws and regulations.


c)     Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.                       CONVERSION RIGHTS; CONVERSION PRICE


Section 4.1                      Conversion.


(a)            The Holder shall have the right, from time to time, commencing on
the Issue Date, to convert any part of the outstanding interest or principal
amount of this Note into fully paid and non-assessable shares of Common Stock of
the Companyat the Conversion Price determined as provided herein. Promptly after
delivery to the Company of a Notice of Conversion of Convertible Note in the
form attached hereto as Exhibit “1” that is completed and duly executed by the
Holder (a “Conversion Notice”), the Company shall issue and deliver to Holder
that number of shares of Common Stock for that portion of this Note that is to
be converted as set forth in the Conversion Notice.


No fraction of a share of Common Stock or scrip representing a fraction of a
share of Common Stock will be issued upon conversion, but the number of shares
of Common Stock issuable shall be rounded to the nearest whole share.  The date
on which the Notice of Conversion is given (the “Conversion Date”) shall be
deemed to be the date on which the Holder faxes (and receives confirmation of
delivery for) or emails the Notice of Conversion duly executed to the
Company.  Delivery of the Notice of Conversion shall be accepted by the Company
by email or fax at the address indicated in the Purchase Agreement. Certificates
representing the Common Stock upon conversion will be delivered to the Holder
within ten (10) Trading Days (as defined below) (“Delivery Due Date”) from the
date the Notice of Conversion is received by the Company.  Delivery of shares of
Common Stock upon conversion to Holder shall be made to the address specified by
the Holder in the Notice of Conversion.


(b)            On the Maturity Date, all outstanding principal and interest on
this Note will automatically convert into Common Stock. On the Maturity Date,
the Company shall issue to the Holder the shares of Common Stock issuable upon
conversion of all outstanding principal and interest on the Note, and all
outstanding principal and interest on the Note will be deemed to be
extinguished. Within five Business Days of receipt of the shares of Common Stock
issuable upon the automatic conversion effected pursuant to this Section 4.1(b),
the Holder shall return the original Note to the Company, provided that, failure
by the Holder to return the original Note to the Company will not affect the
cancellation of the Note, which cancellation will be deemed to occur upon the
Company’s issuance of the shares of Common Stock issuable upon the automatic
conversion in accordance with this Section 4.1(b).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.2.Conversion; Ownership Limitation and Waiver.  The number of shares
of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing (i) the amount of principal and interest to be converted
by (ii) the Conversion Price, provided, however, that the Holder shall not be
entitled to convert on a Conversion Date that amount of the Note in connection
with that number of shares of Common Stock which would be in excess of the sum
of (i) the number of shares of Common Stock beneficially owned by the Holder and
its affiliates on a Conversion Date, (ii) any Common Stock issuable in
connection with the unconverted portion of the Note, and (iii) the number of
shares of Common Stock issuable upon the conversion of the Note with respect to
which the determination of this provision is being made on a Conversion Date,
which would result in beneficial ownership by the Holder and its affiliates of
more than 4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of 4.99%.  The Holder may waive the conversion limitation
described in this Section 4.2, in whole or in part, upon and effective after 61
days prior written notice to the Company to increase such percentage to up to
9.99%.
 


Section 4.3.Conversion Price. Upon any conversion of this Note (including,
without limitation, , the Conversion Price shall be equal to $2.70 (subject to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Company relating to the Company’s securities or the securities of any
Subsidiary (as defined herein) of the Company, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events).


Section 4.4.Shareholder Rights.  Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person or entity the right
to vote or to consent or to receive notice as a shareholder in respect of
meeting of shareholders for the election of directors of the Company or any
other matters or any rights whatsoever as a shareholder of the Company; and no
dividends shall be payable or accrued in respect of this Note.


 
4

--------------------------------------------------------------------------------

 
 
Section 4.5.Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, theCompany
shall use it commercially reasonable best efforts to cause the successor or
acquiring corporation (if other than the Company) to assume the observance and
performance of each and every covenant and condition of this Note to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be deemed appropriate (as
determined in good faith by resolution of the Board of Directors of the Company)
in order to provide for adjustments of the number of shares of common stock into
which this Note is convertible which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 4.5.  For purposes
of this Section 4.5, “common stock of the successor or acquiring corporation”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 4.5 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.


Section 4.6.Notice of Corporate Action.  If at any time:


(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or


(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,


(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;then, in any one or more of such cases, the Company
shall give to Holder (i) at least thirty (30) days’ prior written notice of the
date on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least thirty (30) days’ prior written
notice of the date when the same shall take place.  Such notice in accordance
with the foregoing clause also shall specify (x) the date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
the date on which the holders of Common Stock shall be entitled to any such
dividend, distribution or right, and the amount and character thereof, and (y)
the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such disposition,
dissolution, liquidation or winding up.  Each such written notice shall be
sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company and delivered in accordance with Section
6.1.


 
5

--------------------------------------------------------------------------------

 
 
Section 4.7.Restrictions on Securities. This Note has been issued by the Company
pursuant to the exemption from registration under the Securities Act. None of
this Note or the shares of Common Stock issuable upon conversion of this Note
may be offered, sold or otherwise transferred unless (i) they first shall have
been registered under the Securities Act and applicable state securities laws or
(ii) the Company shall have been furnished with an opinion of legal counsel (in
form, substance and scope reasonably acceptable to Company) to the effect that
such sale or transfer is exempt from the registration requirements of the
Securities Act. Each certificate for shares of Common Stock issuable upon
conversion of this Note that have not been so registered and that have not been
sold pursuant to an exemption that permits removal of the applicable legend,
shall bear a legend substantially in the following form, as appropriate:
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS
ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THOSE LAWS.


Upon the request of Holder to remove the foregoing legend from the stock
certificate, if any, representing any shares of Common Stock issuable upon
conversion of this Note, the Company shall remove the foregoing legend from such
certificate or issue to Holder a new stock certificate free of any transfer
legend if (a) with such request, the Company shall have received an opinion of
counsel, reasonably satisfactory to the Company in form, substance and scope, to
the effect that any such legend may be removed from such stock certificate or
(b) a registration statement under the Securities Act covering such securities
is in effect.




Section 5.                       Events of Default.


a)     “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 
 
6

--------------------------------------------------------------------------------

 
 
 

  i.            a default in the payment of the principal amount of this Note or
any accrued interest on this Note, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured within fiveBusiness Days following such
due date;       ii.           the Company shall fail to observe or perform any
other covenant or agreement contained in this Note which failure is not cured,
if possible to cure, within twentyBusiness Days after notice of such failure
sent by the Holder or by any other Holder to the Company; or      
 iii.          the Company shall be subject to a Bankruptcy Event.

          
b)                     Remedies Upon Event of Default. Upon theoccurrence  of an
Event of Default  referred to in Section 5(a)(i) and (ii), the  Holder, by ten
Business Days’ notice in writing  given to the Company (during which time, the
Company may cure such Event of Default),  maydeclare the
entire  principal  amount then  outstanding of, and accrued intereston, this
Note to be due and payable  immediately,  and upon any such declarationthe same
shall become and be due and payable immediately, without
presentation,demand,  protest,  or other  formalities of any kind, all of which
are expresslywaived by the Borrower. Upon the  occurrence of an Event of Default
referred to in Section 5(a)(iii), the principal  amount then  outstanding of,
and the accrued interest on, this Note shall  automatically  become  immediately
due and payable without  presentment, demand,  protest, or other formalities of
any kind, all of which are hereby  expressly waived by the Company.


Section 6.                       Miscellaneous.


a)     Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder or the Company hereunder shall be in accordance with the
Purchase Agreement.
 
                b)     Absolute Obligation. Except as expressly provided herein,
no provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed.  This Note is a direct debt obligation of
the Company.  This Note ranks paripassu with all other Notes now or hereafter
issued under the terms set forth herein.


c)     Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


 
7

--------------------------------------------------------------------------------

 
 
d)     Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of this Note (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or such New York Courts are improper
or inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.


e)                     Waiver and Amendments.  Any waiver by the Company or the
Holder of a breach of any provision of this Note shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Note.  The failure of the Company or the Holder
to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Note on any other occasion.  Any waiver by the Company or the Holder must
be in writing. This Note may be modified or amended or the provisions hereof
waived with the written consent of the Company and Holders of a majority in
principal amount of the then outstanding Notes.


f)     Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.
 
 
8

--------------------------------------------------------------------------------

 
 
g)     Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.


h)     Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


[Intentionally Blank]
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.




GREEN POLKADOT BOX INCORPORATED
 
 
By:__________________________________________
     Name:
     Title:
 
   

 
 
9

--------------------------------------------------------------------------------

 
 